     Case 3:19-cv-03362-MCR-HTC Document 12 Filed 11/15/19 Page 1 of 9



                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION


 WARD DEAN,                        )
                                   )            Case No. 3:19-CV-3362-MCR-
         Plaintiff,                )            HTC
                                   )
         v.                        )
                                   )
 UNITED STATES OF AMERICA,         )
                                   )
         Defendant.                )
 _________________________________ )

 UNITED STATES' COMBINED MOTION TO DISMISS PURSUANT TO
        RULE 12(b)(6) AND SUPPORTING MEMORANDUM

      The United States respectfully moves this Court to dismiss Plaintiff’s

Complaint for failure to state a claim upon which relief can be granted.

      Plaintiff’s allegations of unauthorized tax collection and assessment activity

after the Collection Statute Expiration Date (“CSED”) are incorrect. The IRS levy

of Plaintiff’s Social Security benefits (“Benefits”) was a one-time event that

occurred prior to the CSED. The levy, issued in 2013, seized Plaintiff’s right to

receive future Benefits to satisfy a portion of his tax debt. Those Benefits are paid

monthly, not in a lump sum. After its levy, the IRS extinguished the remainder of

its tax lien and ceased other collection activity. The ongoing payment of Benefits

to the Treasury and related IRS action is not, as Plaintiff claims, an action to

collect an unenforceable debt. Rather, it is a timely action to collect funds owed to
        Case 3:19-cv-03362-MCR-HTC Document 12 Filed 11/15/19 Page 2 of 9



the United States. Thus, Plaintiff’s Complaint fails to state a claim upon which

relief can be granted and therefore should be dismissed.

                                      ISSUE PRESENTED

Legal Entitlement to Recover Damages for Unauthorized Tax Collection

          To recover damages from the United States under 26 U.S.C § 7433(a), a

plaintiff must show that an officer or employee of the IRS disregarded a provision

of Title 26 of the US Code (The Internal Revenue Code).1 Plaintiff’s incorrect

allegations about a valid one-time levy executed years ago do not show that an

officer or employee disregarded Title 26. Has Plaintiff pled sufficient facts to show

he is legally entitled to recover damages?

                                    FACTUAL SUMMARY

          Plaintiff owed the United States “substantial federal income tax and

additions to tax for the years 1997 through 2005.” Pltf’s Compl, ¶ 11. In June of

2013, the IRS issued a notice of levy against Plaintiff seizing his Social Security

Benefits. Pltf’s Compl, ¶17. As stated by Plaintiff: “That notice of levy … seize[d]

[Plaintiff’s] July 2013 Social Security Benefit payment – all of it – and his entire

Social Security benefit payment for each month thereafter.” Id. See also Exhibit




1
    Plaintiff also has a duty to mitigate his damages and to exhaust his administrative remedies.


                                                   2
      Case 3:19-cv-03362-MCR-HTC Document 12 Filed 11/15/19 Page 3 of 9



A.2 Following the execution of this levy, the IRS released its tax lien on Plaintiff’s

remaining property on August 23, 2017. See Pltf’s Compl, ¶20.

                                      MEMORANDUM

Plaintiff’s Complaint Should Be Dismissed Because Plaintiff Is Not Legally
Entitled to His Claim for Damages.

       The levy of Plaintiff’s future Benefits was a one-time levy executed within

the CSED. The IRS levied the entirety of the payment stream at one time,

redirecting all future payments. Plaintiff cannot show any facts that the previously

executed levy violated Title 26. Because Plaintiff’s Complaint fails to state a claim

that plausibly supports his claim for relief, the Complaint should be dismissed.

       “Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a

short and plain statement of the claim showing that the pleader is entitled to relief.”

Ashcroft v. Iqbal, 556 U.S. 662, 677–678 (2009) (emphasis added). “To survive a

motion to dismiss, a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim for relief that is plausible on its face.’” Id. at 678 (quoting

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “But where the well-

pleaded facts do not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that the pleader



2
 The levy issued against Plaintiff, as referenced in his complaint, is integral to this claim and can
be considered by this Court within a Rule 12(b)(6) motion without converting the motion to a
Rule 56 motion. See Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1280 (11th Cir. 1999).
                                                 3
     Case 3:19-cv-03362-MCR-HTC Document 12 Filed 11/15/19 Page 4 of 9



is entitled to relief.’” Id., 556 U.S. at 679 (quoting Fed. R. Civ. P. 8(a)(2))

(emphasis added).

      The IRS levied Plaintiff’s Benefits in June of 2013. This was a timely and

authorized collection activity on an enforceable tax debt. Despite these facts,

Plaintiff seemingly portrays the IRS’s levy as continuous, rather than a one-time

action, in order to assert that the IRS is unlawfully collecting a debt after the

CSED. The distinction is irrelevant. Even if payments continue to be diverted to

this day, the levy causing that diversion was completed years ago and is valid. The

IRS seized the entirety of Plaintiff’s future Benefits, meaning that Plaintiff no

longer has any right to claim the Benefits.

      A. The IRS Can Levy Plaintiff’s Future Social Security Benefits
         Through a One-time Levy Action.

      One-time levies are used for assets that have a fixed and determinable value

at the time of the levy. The asset can be readily valued, so collection activities can

occur to satisfy a taxpayer’s debt. See 26 U.S.C. § 6335. Conversely, continuous

levies are, generally, used for assets that are not necessarily fixed and determinable

at the time of the levy, such as wages. See 26 U.S.C. § 6331(e). The IRS can levy

future streams of payments through a one-time levy:

      … a one-time levy may seize a future stream of payments if the taxpayer’s
      right to the payments is fixed and determinable without any requirement for
      the provision of future services.



                                            4
     Case 3:19-cv-03362-MCR-HTC Document 12 Filed 11/15/19 Page 5 of 9



Bowers v. United States, 860 F. Supp.2d 921, 922-923 (C.D. Ill.) aff’d, 498 F.

App’x 623 (7th Cir. Dec. 20, 2012).

      A levy of future payment streams includes future payment of Benefits.

Comparable to this matter, the plaintiff in Hines alleged that “the levy on his social

security retirement benefits was illegal because it violated the fifteen percent cap

on ‘continuous’ levies imposed by 26 U.S.C § 6331(h).” Hines v. United States,

658 F. Supp. 2d 139, 145-46 (D.D.C 2009). The court rejected this argument:

      Plaintiff’s right to receive periodic payments for his Social Security
      retirement benefits was a vested interest. The amount of benefits are
      calculable – they are based on earnings averaged over a plaintiff’s lifetime
      and determinable based upon a complex formula. The Social Security
      Administration’s ongoing payment of a specific amount of retirement
      benefits to plaintiff every month therefore was an ‘obligation [] existing at
      the time’ the levies attached under 26 U.S.C. § 6331(b). … The United
      States has shown that the levies were not continuous levies, because the
      Social Security Administrative was already obligated to make the periodic
      payments. … The levies were not unlawful.

Hines, 658 F.Supp at 146-47 (citations omitted) (emphasis added).

      Other courts agree: “social security payments represent a present, vested

right to receive such benefits in fixed monthly payments for the rest of [plaintiff’s]

life.” Bowers, 861 F.Supp.2d at 923. “‘The amount of [these] benefits are

calculable,’ and therefore … the IRS could seize the plaintiff’s ‘entire stream of

[social security] payments [through] a one-time levy pursuant to §§ 6331(a) – (b).”

Holland v. United States, 2019 WL 1077123 (E.D. Mich. Mar 7, 2019) (quoting

Bowers, 861 F. Supp. 2d at 923). See also O’Donnell v. United States, 2014 WL
                                          5
     Case 3:19-cv-03362-MCR-HTC Document 12 Filed 11/15/19 Page 6 of 9



5350448, at *3 (S.D. Ill. Oct 21, 2014) (“[A] levy may seize a future stream of

payments to which the taxpayer has an unqualified fixed right” and there is

“nothing wrong with” the IRS’ levy on plaintiff’s “right to receive future social

security or pension payments.”), aff’d 611 F. App’x 879 7th Cir. May 26, 2015).

      There is no statutory prohibition preventing the levying of a taxpayer’s

future stream of Benefits. Enax v. Commissioner of Internal Revenue, 2011 WL

8150645 at *1 (M.D. Fla. Jan 14, 2011); see also Clift v. United States Internal

Revenue Service, 2017 WL 417123, at *2 (W.D. Wash. Feb 8, 2017); Beam v.

United States Government, 2007 WL 1674083, at *1 (D. Ore. June 6, 2007).

      The IRS is empowered to levy Benefits through a one-time action because

the value of the future benefits received from Social Security are fixed, effectively

guaranteed, and Plaintiff would have an unqualified right to them.

      B. Because the Levy of Plaintiff’s Benefits was Lawful, Plaintiff Cannot
         Plead Sufficient Facts to Show He Has a Plausible Claim.

      The collection actions taken by the IRS here were valid and Plaintiff has

failed to plead sufficient facts to show he has a plausible claim for relief otherwise.

Because the IRS timely issued the one-time levy of all future Benefits prior to the

CSED, the levy was valid. See 26 U.S.C. § 6331. The monthly payment of the

Benefits to the Treasury is not a separate collection action on an unenforceable

debt every month as Plaintiff alleges. See Pltf’s Compl, ¶ 23. The full value of his



                                           6
      Case 3:19-cv-03362-MCR-HTC Document 12 Filed 11/15/19 Page 7 of 9



future Benefits were levied in 2013; the payment of those benefits simply continue

to occur as the payments are issued by the Social Security Administration.3

       The stream of payments is permanently levied and that action occurred

within the applicable statute of limitation. As the levy was proper, no violation of

Title 26 is properly shown in Plaintiff’s Complaint.

       C. Plaintiff’s Allegations of Improper Assessments are Irrelevant

       Finally, Plaintiff’s assertion that the IRS is required to issue him a notice and

demand monthly for the seized Benefits is incorrect. Plaintiff’s Benefits have been

seized by the IRS to satisfy a previously owed tax debt to the United States. While

Social Security payments continue, and Plaintiff receives notice of those payments

being made to the Treasury, the Benefits were validly levied by the IRS in June of

2013. The notices only are of the administrative transfer of the Benefits to the

Treasury. No collection or assessment of tax is occurring through these notices, as

the IRS is merely receiving the stream of payments from the Social Security

Administration pursuant to its timely levy. Sections 6303(a), 6331(a) and

6601(e)(1) are inapplicable to Plaintiff’s situation as he has no legal claim to the

Benefits by virtue of the June 2013 levy.




3
  Social Security Benefits are paid monthly. The IRS can only collect the monthly payment from
the Social Security Trust Fund as Plaintiff would not be entitled to withdraw his entire future
stream of Benefits from the Trust Fund.
                                               7
      Case 3:19-cv-03362-MCR-HTC Document 12 Filed 11/15/19 Page 8 of 9



                                      CONCLUSION

       Plaintiff’s Complaint does not sufficiently identify any part of title 26 that

has been disregarded. Therefore, Plaintiff’s Complaint fails to plead sufficient facts

to support his claim for relief under 26 U.S.C. § 7433(a).

       WHEREFORE, the United States of America respectfully requests that

Plaintiff’s Complaint be dismissed for failure to state a claim upon which he is

entitled to relief.

Dated: November 15, 2019                    Respectfully submitted,

                                            RICHARD E. ZUCKERMAN
                                            Principal Deputy Assistant Attorney
                                            General

                                            /s/ Conor P. Desmond
                                            CONOR PATRICK DESMOND
                                            DC Bar Number 1531356
                                            NDFL NextGen CM/ECF
                                            Trial Attorney, Tax Division
                                            U.S. Department of Justice
                                            P.O. Box 14198
                                            Ben Franklin Station
                                            Washington, D.C. 20044
                                            202-616-1857 (v)
                                            202-514-4963 (f)
                                            Conor.P.Desmond@usdoj.gov

                                            Of counsel:
                                            LAWRENCE KEEFE
                                            United States Attorney
                                            Northern District of Florida




                                           8
     Case 3:19-cv-03362-MCR-HTC Document 12 Filed 11/15/19 Page 9 of 9



                       WORD COUNT CERTIFICATION

      Pursuant to Northern District of Florida local rule 7.1(F) this combined

motion to dismiss and memorandum of support contains 1725 words, not including

the case style, signature block and certificates.


                          CERTIFICATE OF SERVICE


      It is hereby certified that the foregoing Combined Motion to Dismiss

Pursuant to Rule 12(b)(6) and Supporting Memoranda was served on November

15, 2019 through the Court’s CM/ECF system, which automatically sends email

notification of such filing to all CM/ECF users. In addition, a copy of this motion

and attached exhibit was sent via US Mail to the below address of record on

November 15, 2019.

WARD DEAN
6708 Plantation Rd
Suite C-1
Pensacola, FL 32504

                                               /s/ Conor P. Desmond
                                               CONOR P DESMOND
                                               Trial Attorney, Tax Division
                                               U.S. Department of Justice




                                           9
